Case 4:19-Inj-04627-N/A-MSD Document 1° Filed 07/30/19 Page 1 of 1

 

 

 

    
  
 

    

. i? : CRIMINAL COMPLAINT
° e e e
United States District Court DISTRICT of ARIZONA
United States of America [POCKET NO. :
Vv.
Sheila Eliza Wheeler DOB: 1993; United States MAGISTRATE'S CASENO@ q AA

 

 

  

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)Gi) & 1324(a)(1)(B)G); 1325; ‘1

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (Felony) On or about July 29, 2019, at or near Whetstone, in the District of Arizona, Sheila Eliza
Wheeler, knowing or in reckless disregard that certain aliens, namely Mariby Linarte-Aguilar, Norma Rosas-Flores,
and Ismael Zepeda-Vargas, had come to, entered, and remained in the United States in violation of law, did transport,
said aliens within the United States by means of transportation and otherwise, in furtherance of such violation of law
and did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections
1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i).

COUNT 2 (Misdemeanor) On or about July 29, 2019, at or near Whetstone, in the District of Arizona, Sheila Eliza
Wheeler, did unlawfully aid and abet certain illegal aliens, namely Mariby Linarte-Aguilar, Norma Rosas-Flores,
and Ismael Zepeda-Vargas, by assisting or encouraging the alien(s) to enter the United States at!any time or place
other than as designated by immigration officers; in violation of Title 8, United States Code, Section 1325 and Title
18, United States Code, Section 2.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:
On or about July 28, 2019, at or near Sierra Vista, in the District of Arizona, United States Border Patrol Agents
(BPA) encountered 2008 Orange Mitsubishi Eclipse. Record checks revealed that the registration was invalid or
suspended. BPA suspected that the vehicle was involved in illegal activity and started surveillance on the vehicle.
BPA followed the vehicle to an address which had been used previously as a stash house. BPA notified Sierra Vista
Police Department (SVPD) after losing sight of the vehicle. The following day, SVPD encountered the Mitsubishi
on SR-90 and conducted a vehicle stop for invalid or suspended registration. The driver was identified as Sheila
Eliza Wheeler and an adult front seat passenger, both United States Citizens. Three rear passengers were also
encountered, including one in the rear compartment of the vehicle. BPA determined that the rear passengers were in
the United States illegally.

 

Material Witnesses Mariby Linarte-Aguilar, Norma Rosas-Flores, and Ismael Zepeda-Vargas stated that they had
made arrangements to be smuggled into the United States for money. Zepeda stated he crossed the International
Boundary, Fence, was picked up, and then taken to a hotel room in Sierra Vista. Zepeda stated he stayed at the hotel
for two nights with two other illegal aliens. Rosa and Linarte stated they were taken to a stash house. Rosa stated she
stayed at the stash house for one weekend. Zepeda stated a man and woman showed up at the hotel iroom to pick them
up. Zepeda stated a woman was standing by the car where he got in the rear compartment (trunk area) to be transported
to Phoenix. Rosas stated she saw a car park outside the stash house with a woman driving and'a male passenger.
Linarte stated it was a maroon car. Zepeda identified Wheeler as the woman standing next to the car in a photo

lineup. Linarte and Rosas identified Wheeler as the driver.

 

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Mariby Linarte-Aguilar, Norma Rosas-Flores, and Ismael

 

 

Zepeda- Vargas . Z
DETENTION REQUESTED SIGNAT OF COMPLAINANT
COMPLAINT REVIEWED by AUSA CHR/ri C tH (eH

Being duly sworn, I declare that the foregoing is OFFICIAL TITLE & NAME:

true and correct to the best of my knowledge. U.S. Border Patrol Agent |

 

Sworn to before me and subscribed in my presence.

SIGNAT OF MAGIS 1) DATE
OK - July 30, 2019
1) See’ Fed al rules of Criminal Procedure Rules 3 and 54

 

 

 

 

 

 
